NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                             MAR 02 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
BRANDY M. BELTZ,                                 No.   14-35474

              Plaintiff-Appellant,               D.C. No. 3:13-cv-05080-RJB

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                          Submitted February 28, 2017**

Before:      PREGERSON, LEAVY, and OWENS, Circuit Judges.

      Brandy Beltz appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Beltz’s application for supplemental

security income under Title XVI of the Social Security Act. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we review de novo. Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012). We reverse the district court’s decision and remand to the

administrative law judge (ALJ) for consideration of the new medical evidence

submitted to the Appeals Council.

      The district court erred in concluding that the new medical evidence was not

sufficient to call into question the propriety of the ALJ’s ultimate non-disability

determination. The new medical evidence calls into question whether, considering

the record as a whole, the Commissioner’s decision is supported by substantial

evidence. See Ghanim v. Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014) (“[I]n

conducting our review, we must consider the entire record as a whole and may not

affirm simply by isolating a specific quantum of supporting evidence.” (internal

quotation marks and citations omitted)).

      At each step in the sequential evaluation, the ALJ evaluated and relied on the

medical evidence that was in the record in at the time the unfavorable decision was

issued in Beltz’s case. A review of the entire administrative record, including the

new medical evidence, calls into question the sufficiency of the evidence to

support the ALJ’s determinations at steps three through five, and introduces new

conflicts in the evidence that require a re-assessment of the credibility of Beltz’s

symptom testimony and the statements of lay witnesses. See Taylor v. Comm’r of


                                           2                                    14-35474
Soc. Sec. Admin., 659 F.3d 1228, 1235 (9th Cir. 2011). Because the new medical

evidence sheds additional light on the nature, extent, and persistence of Beltz’s

alleged disability, we remand to permit the ALJ to account for the new evidence in

conducting each step in the five-step sequential analysis. Id. at 1233.

      REVERSED AND REMANDED.




                                          3                                    14-35474